Citation Nr: 9906952	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-07 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to 
reopen a claim for entitlement to service connection for bilateral pes 
planus with calluses.

2.  Whether new and material evidence has been submitted sufficient to 
reopen a claim for entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from September 1967 to July 1969.

This matter came before the Board of Veterans' Appeals (hereinafter the 
Board) on appeal from rating decisions of August and October 1996 of the 
Department of Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original jurisdiction.

2.  The RO denied entitlement to service connection for bilateral pes 
planus with calluses in December 1977 and January 1978 (the corrected 
decision); the claimant did not file a timely appeal.  

3.  Additional evidence proffered by the veteran since 1978 include 
personal statements, private medical records, and VA medical records.  This 
evidence does show that the veteran's foot condition might possibly have 
been aggravated by his military service.  

4.  The evidence submitted is relevant and probative, and is sufficient to 
reopen the claim for entitlement for service connection for bilateral pes 
planus with calluses.


CONCLUSION OF LAW

Evidence received since the originating agency denied entitlement to 
service connection for bilateral pes planus with calluses in January 1978 
is new and material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1970, nine months after he was released from active duty, the 
veteran sat for a VA medical examination.  VA Form 21-2545, Report of 
Medical Examination for Disability Evaluation, with attachments, April 28, 
1970.  At that time, he was diagnosed as having "asymptomatic moderate 
bilateral pes planus".  Seven years later the veteran requested that he be 
granted service connection for bilateral pes planus.  The RO reviewed the 
veteran's record and noted that the veteran had flat feet prior to going 
into the US Army.  The RO further ruled that there was no evidence of 
record showing that the veteran's pre-existing condition had been 
aggravated by his military service.  Thus, service connection was denied.  
VA Form 21-6796, Rating Decision, December 22, 1977; VA Form 21-6796, 
Rating Decision, January 11, 1978 (corrected decision).   The veteran was 
informed of the RO's decision but did not appeal the decision.  Hence, that 
decision became final.  

Eighteen years later, the veteran petitioned the RO to reopen his claim for 
entitlement to service connection for bilateral pes planus.  VA Form 21-
4138, Statement in Support of Claim, September 12, 1996.  To support his 
claim, he introduced VA medical treatment records along with personal 
written statements.  He also submitted a written statement from a 
podiatrist, Dr. J. L. Burmeister, who suggested that the veteran's now 
current problems with his feet began while he was in service.  Even though 
this information was presented to and reviewed by the RO, the RO determined 
that the evidence was not sufficient enough to change the outcome of the 
1977/1978 decision.  The veteran was informed of the decision, and he 
appealed to the Board.  

Before a determination is made as to whether new and material evidence has 
been presented, the Board must make a determination as to whether the 
veteran has presented a well-grounded claim.  "'New and material evidence' 
is, by its nature, well-grounded, i.e., evidence that, if believed, would 
provide a 'reasonable possibility' that the outcome would be changed."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Because the appellant 
has proffered medical reports not previously considered, the possibility is 
raised of a change in the outcome of the final decision.  38 U.S.C.A. § 
5107 (West 1991 & Supp. 1998); Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Moray v. Brown, 5 Vet.App. 211 (1993).  Hence, the appellant has proffered 
a well-grounded claim.  Additionally, the facts relevant to this appeal 
have been properly developed and the obligation of the VA to assist the 
veteran in the development of the claim has been satisfied.  Id.

Pursuant to 38 U.S.C.A. § 5108 (West 1991 & Supp. 1998), the Secretary must 
reopen a previously finally disallowed claim when "new and material 
evidence" is presented or secured with respect to that claim.  See 38 
U.S.C.A. § 7104(b) (West 1991 & Supp. 1998); Stauton v. Brown, 5 Vet. App. 
563, 566 (1993).  On claims to reopen previously and finally disallowed 
claims, the VA must conduct a two-part analysis.  See Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  First, it must determine whether the evidence 
presented or secured since the prior final disallowance of the claim is 
"new and material."  See Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).   "New evidence" is evidence that is not "merely cumulative" of 
other evidence on the record.  Ibid.  Evidence is "material" where it is 
"relevant to and probative of the issue at hand" and where it is of 
"sufficient weight or significance that there is a reasonable possibility 
that the new evidence, when viewed in the context of all the evidence, both 
new and old, would change the outcome."   38 C.F.R. § 3.156(a) (1998); 
Sklar v. Brown, 5 Vet. App. 140, 145 (1993); Cox v. Brown, 5 Vet. App. 95, 
98 (1993); Colvin, 1 Vet. App. at 174.

If the Board determines that the evidence is "new and material", the 
claim must be reopened and the merits evaluated in light of all of the 
evidence, both new and old.  Manio, 1 Vet. App. at 145.  If new and 
material evidence has not been submitted, the Board need not address the 
merits of the claim.  Sanchez v. Derwinski, 2 Vet. App. 330 (1992).  For 
the limited purpose of determining whether to reopen a claim, the Board 
must accept the new evidence as credible and entitled to full weight.  
Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption no longer 
attaches in the adjudication that follows reopening.  Id.  Duplicates of 
old records submitted in support of an application to reopen a claim are 
not new and material.  Morton v. Principi, 3 Vet. App. 508 (1992).

Since asking to have his case reopened, the veteran has provided additional 
medical evidence along with written statements.  Reviewing these newly 
presented pieces of evidence, it is clear to the Board that they are new 
and material in that they suggest that the veteran's pre-existing service 
foot disability may have been aggravated by service.  As such, there is 
indeed a reasonable possibility that this new evidence, in the context of 
all of the evidence, might change the prior outcome.  38 C.F.R. § 3.156(a) 
(1998).
 
Having decided that the evidence is new and material and the claim is 
reopened, before moving on to a de novo review of the evidence, the Board 
must determine whether the veteran's claim should be remanded to the RO for 
further development and adjudication.  The basis for such a determination 
is whether the appellant would be prejudiced by the lack of such 
development and adjudication at the RO level.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).
 
The record reveals that the RO has not attempted medically to resolve 
whether the veteran's pre-existing foot condition was aggravated by 
service.  Moreover, the latest VA examination report, involving the feet, 
did not clarify the differences in diagnoses given by the veteran's 
podiatrist and previous doctors who have examined the veteran.  It is 
therefore concluded that a de novo review of the evidence at this time 
would be premature and possibly prejudice the claimant or violate VA's 
statutory duty to assist, based on the history of this case.  38 U.S.C.A. § 
5107(a)(West 1991 & Supp. 1998); O.G.C. Prec. 6-92 (March 6, 1992).  
Therefore, the claim will be remanded to the RO for additional development 
prior to the Board issuing a final decision on the merits of the claim.


ORDER

New and material evidence has been submitted in support of this claim for 
service connection for bilateral pes planus with calluses, and the claim 
has been reopened.


REMAND

While the veteran was stationed in South Vietnam, he was involved in a fire 
in a mess hall where he sustained 2nd and 3rd degree burns of the hands, 
face, ears, shoulders, back, and chest.  He was subsequently treated for 
the burns, and released from duty in 1969.  Thirteen years later the 
veteran submitted a claim for a lung disability, classified as emphysema or 
a respiratory problem, claiming that the condition was secondary to the 
mess hall fire.  Because the service medical records did not show treatment 
for a lung condition while he was in service, the RO denied his claim.  VA 
Form 21-6796, Rating Decision, May 19, 1982.  However, the Board notes that 
the veteran was not seen by a pulmonary specialist and that a decision was 
made without the benefit of a medical opinion concerning the veteran's 
assertions.  

The veteran has now come before the VA seeking to have his claim reopened.  
In reviewing the claims folder, it is the decision of the Board that 
additional medical information should be obtained before the Board rules on 
the veteran's claim.  By obtaining that information, the Board would be 
acting in accordance with the US Court of Appeals for Veterans Claims 
previous decisions that have said that the VA must support its medical 
conclusions on the basis of independent medical evidence in the record or 
through adequate quotation from recognized treatises; it may not rely on 
its own unsubstantiated medical judgment to reject expert medical evidence 
in the record, but may reject a claimant's medical evidence only on the 
basis of other such independent medical evidence.  See Thurber v. Brown, 5 
Vet. App. 119, 122 (1993); Hatlestad v. Derwinski, 3 Vet. App. 213, 217 
(1992) (Hatlestad II); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
"If the medical evidence of record is insufficient, or, in the opinion of 
the Board, of doubtful weight or credibility, the Board is always free to 
supplement the record by seeking an advisory opinion [or] ordering a 
medical examination".  Colvin, supra; see Hatlestad II and Thurber, both 
supra; see also 38 U.S.C.A. § 7109 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.901(a), (d) (1998).  Thus, the claim will be remanded for additional 
testing and review by the appropriate pulmonary specialist.

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO will forward the claim to the VA Regional 
Medical Center where it will be reviewed by a staff 
podiatrist.  The RO should ask the podiatrist to 
clarify the difference between the type of pes planus 
the veteran had when he entered into the service and 
the type he had when he was seen immediately after 
service.  Also, the podiatrist should explain how the 
veteran's bilateral pes planus could have been 
"asymptomatic" when he was discharged from the US 
Army.  Additionally, the podiatrist should comment on 
whether the veteran's pre-existing medical condition 
was aggravated while the veteran was in service.  If 
he/she can not make that determination, an explanation 
as to why such a determination cannot be made should be 
included.  The podiatrist should also comment on 
whether the veteran's current pes planus is the result 
of the natural progression of the condition.  The 
podiatrist's report should then be included in the 
claims folder and said folder should be returned to the 
RO for further adjudication.

2.  The RO should arrange for the veteran to be 
evaluated by an appropriate pulmonary specialist for 
the purpose of ascertaining whether the veteran now 
suffers from a pulmonary/lung condition.  All indicated 
special studies, to include radiologic and pulmonary 
function studies, should be accomplished, if not 
medically contraindicated, and the examiner should set 
forth reasoning underlying the final diagnosis.  If a 
pulmonary/lung condition is found, the specialist 
should be asked to comment on the etiology of the found 
condition and whether the condition is related to the 
veteran's military service or any incidents therein.  
The specialist should be asked to specifically comment 
on whether any found lung condition is the residual of 
the veteran's fire exposure.  The claims folder and 
this Remand are to be made available to the examiner 
for review prior to the examination.

3.  The RO should review all requested reports and 
determine if they are adequate for rating purposes and 
in compliance with this remand.  If they are not, they 
should be returned to the originator for supplemental 
action.

Following completion of the requested development, the veteran's claim 
should be readjudicated.  If the decision remains unfavorable, the veteran 
and his accredited representative should be given a supplemental statement 
of the case and allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further consideration.

No action is required of the veteran until he is contacted by the regional 
office.  The purpose of this REMAND is to ensure due process and to obtain 
additional clarifying medical evidence.

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Veterans Appeals for additional 
development or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1998) (Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


  From Evans v. Brown, 9 Vet. App. 273 (1996), ". . . the first step of the Manio two-step process involves three questions.  Question 
1:  Is the newly presented evidence "new" (that is, not of record at the time of the last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record, see Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn, Cox, and Colvin, 
all supra)?  Question 2:  Is it "probative" of "the issue[s] at hand" (Cox and Colvin, both supra)(that is, each issue which was a 
specified basis for the last final disallowance (see Struck, supra))?  Question 3:  If it is new and probative, then, in light of all of the 
evidence of record, is there a reasonable possibility that the outcome of the claim on the merits would be changed (see ibid.)?  As 
Blackburn indicated, affirmative answers to both questions 2 and 3 - involving the probative nature of the "new" evidence and the 
reasonable possibility of outcome change, respectively - are requested in order for "new" evidence to be "material" . . . . Blackburn, 8 
Vet. App. at 102."  
  ". . . evidence is "probative" when it "tend[s] to prove, or actually prov[es] an issue".  BLACK'S LAW DICTIONARY 1203 (6th ed. 
1990). . . Hence, in order to warrant reopening a previously and finally disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of the last prior final disallowance and must tend to prove the merits of the 
claim as to each essential element that was a specified basis for that last final disallowance of the claim."  Evans v. Brown, 9 Vet. App. 
273 (1996).

- 7 -


